Exhibit 1.01 Sigma Designs, Inc. Conflict Minerals Report For the Year Ended December 31, 2013 This report for the year ended December 31, 2013 is presented to comply with Rule 13p-1 under the Securities Exchange Act of 1934 (the Rule). For the purpose of the required Reasonable Country of Origin Inquiry (RCOI), Sigma Designs, Inc. continued to receive supply chain responses through May 20, 2014. The Rule was adopted by the Securities and Exchange Commission (SEC) to implement reporting and disclosure requirements related to conflict minerals as directed by the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (Dodd-Frank Act). The Rule imposes certain reporting obligations on SEC registrants whose manufactured products contain conflict minerals which are necessary to the functionality or production of their products. Conflict Minerals are defined as cassiterite, columbite-tantalite, gold, wolframite, and their derivatives, which are limited to tin, tantalum, tungsten, and gold (3TG) for the purposes of this assessment. These requirements apply to registrants whatever the geographic origin of the conflict minerals and whether or not they fund armed conflict. If a registrant can establish that the conflict minerals originated from sources other than the Democratic Republic of the Congo or an adjoining country (the Covered Countries), or from recycled and scrap sources, they must submit a Form SD which describes the Reasonable Country of Origin Inquiry completed. If a registrant has reason to believe that any of the conflict minerals in their supply chain may have originated in the Covered Countries, or if they are unable to determine the country of origin of those conflict minerals, then the issuer must exercise due diligence on the conflict minerals’ source and chain of custody. The registrant must annually submit a report, Conflict Minerals Report (CMR), to the SEC that includes a description of those due diligence measures. The report presented herein is not audited as the Rule provides that if a registrant’s products are “DRC conflict undeterminable” in 2013 or 2014, the CMR is not subject to an independent private sector audit. 1. Company Overview This report has been prepared by management of Sigma Designs, Inc. (herein referred to as “Sigma” the “Company,” “we,” “us,” or “our”). The information includes the activities of all majority-owned subsidiaries and variable interest entities that are required to be consolidated. It does not include the activities of variable interest entities that are not required to be consolidated. Sigma Designs, Inc. (NASDAQ: SIGM) is a world leader in connected media platforms. The company designs and builds the essential semiconductor technologies that serve as the foundation for the world's leading IPTV set-top boxes, DTV, connected media players, residential gateways, home control systems and more. For more information about Sigma Designs, please visit www.sigmadesigns.com . We have approximately 700 full-time employees worldwide and we maintain sales and distribution operations across the United States, Europe, Tel Aviv and Asia. We were incorporated in California in 1982. Our principal executive offices are located at 1778 McCarthy Boulevard, Milpitas, CA 95035. 2. Products Overview Sigma Designs, Inc. product lines use minerals most commonly found in gold, copper and other metals. As there may be only a limited number of suppliers offering “conflict free” metals, we cannot be sure that our contract manufacturers and other suppliers will be able to obtain necessary metals in sufficient quantities or at competitive prices. Also, since our supply chain is complex and some suppliers will not share their confidential supplier information, we may face challenges with our customers and suppliers if we are unable to sufficiently verify that the metals used in our products are “conflict free”. Some customers may choose to disqualify us a supplier and we may have to write off inventory in the event that it becomes unsalable as a result of these regulations. Based upon Sigma’s internal assessment, the products our contract manufacturer produce do not contain conflict minerals. 3. Supply Chain Overview In order to manage the scope of this task, Sigma relies upon its suppliers to provide information on the origin of the 3TG contained in components and materials supplied to us, including sources of 3TG that are supplied to them from sub-tier suppliers. We integrated responsible sourcing of minerals requirement with our Conflict Minerals Policy and Supplier Code of Conduct. Our suppliers are expected to provide the 3TG sourcing information to us per our Conflict Minerals Policy and Supplier Code of Conduct. We reached out to all our suppliers and conducted supplier interview sessions designed to educate our suppliers regarding the relevant, emerging SEC requirements and Sigma’s due diligence expectations. In addition, Sigma has performed comprehensive analysis of our product components, and the role that suppliers play throughout our manufacturing and product delivery processes. We defined the scope of our conflict minerals due diligence by identifying and reaching out to all our current suppliers that provide components or engage in manufacturing activities that are likely to contain 3TG. We adopted the standard Conflict Minerals reporting templates established by the Conflict-Free Sourcing Initiative (CFSI), and launched our conflict minerals due diligence communication survey to these suppliers. 4. Reasonable Country of Origin Inquiry (RCOI) and RCOI Conclusion We conducted an analysis of our products and found that the above SEC defined “conflict minerals”, which are tin, tantalum, tungsten, and gold (3TG), can sometimes be found in Sigma’s products. Therefore, the products that we manufacture are subject to the reporting obligations of Rule 13p-1. Despite having conducted a good faith reasonable country of origin inquiry, Sigma has concluded that our supply chain remains “DRC conflict undeterminable”. We have reached this conclusion because we have been unable to determine the origin of ALL of the 3TG used in our products. Due to the breadth and complexity of Sigma’s products and respective supply chain, it will take time for many of our suppliers to verify the origin of all of the minerals. Using our supply chain due diligence processes, driving accountability within the supply chain by leveraging the industry standard CFSI/CFS program, and continuing our outreach efforts we hope to further develop transparency into our supply chain. 5. Conflict Minerals Status Analysis and Conflict Status conclusion Sigma has concluded that our supply chain remains “DRC conflict undeterminable”. We have reached this conclusion because we have been unable to determine the origin of all of the 3TG used in our products. 6. Due Diligence Program 6.1. Conflict Minerals Policy Sigma Designs, Inc. Conflict Minerals Policy December 1, 2013 There has been increased awareness regarding the human rights violations in the mining of certain minerals from an area known as the “Conflict Region”; the Democratic Republic of the Congo (DRC) and surrounding countries. Through the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, publically traded companies have been chartered to practice reasonable due diligence with their supply chain to determine if “conflict minerals” used in their products are being sourced from mines controlled by non-government or unlawful military groups within the Conflict Region. The definition of “Conflict Minerals” refers to tin, tantalum, tungsten and gold (3TG). Tracing materials back to their mine of origin is a complex endeavor but an important aspect of responsible sourcing. Sigma looks to industry guidelines to help establish its programs such as the joint Electronic Industry Citizen Coalition (EICC) and the Global e-Sustainability Initiative (GeSI) which is taking action to address responsible sourcing through the development of the Conflict-Free Smelter (CFS) program aiming to enable companies to source conflict-free minerals. We are in the process of developing and implementing a strategy to support the objectives of the U.S. regulations on the supply of “Conflict Minerals”. Our commitment includes: • Developing policies and processes toward preventing the use of conflict minerals or derivative metals necessary to the functionality or production of our product(s) that finance or benefit armed groups in the Conflict Region. • Not knowingly procure specified minerals that originate from facilities in the “Conflict Region” that are not certified as conflict free. • Expecting suppliers whose products contain conflict minerals to establish policies, due diligence frameworks, and management systems consistent with the Organization for Economic Co-operation and Development (OECD) Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict - Affected and High Risk-Areas that are designed to accomplish this goal, and requiring their suppliers to do the same. Sigma believes in establishing and maintaining long-term relationships with suppliers whenever possible. However, if we determine that any supplier is, or a reasonable risk exists that it may be, violating this policy, then we will require the supplier to commit to devise and undertake suitable corrective action to move to a conflict free source. If suitable action is not taken, we will look to alternative sources for the product. Sigma’s efforts are not to ban procurement of minerals from the DRC and adjoining countries, but to assure procurement from responsible sources in the region. If we determine that any of the components of our products contain minerals from a mine or facility that is “non-conflict free”, we will work towards transitioning to products that are “conflict free”. 6.2. Due Diligence Process 6.2.1. Design of Our Due Diligence and Description of the Due Diligence Process Our due diligence processes and efforts have been developed in conjunction with the 2nd edition of the Organization for Economic Co-operation and Development (OECD) Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas (OECD Guidance) and the related supplements for gold and for tin, tantalum and tungsten. Sigma designed our due diligence process, management and measures to conform in all material respects with the framework OECD Guidance. Our conflict minerals due diligence process includes: the development of a Conflict Minerals Policy, establishment of governance structures with cross functional team members and senior executives, communication to, and engagement of, suppliers, due diligence compliance process and measurement, record keeping and escalation procedures. We periodically report to the Audit Committee of the Board of Directors with respect to our due diligence process and compliance obligations. 6.2.2. Management Systems As described above, Sigma has adopted a company policy which is posted on our website at: www.sigmadesigns.com under “About Sigma" in "Investors-Corporate Governance". 6.2.3. Internal Team Sigma has established a management system for complying with the applicable rules. Our management system includes the development of a Conflict Minerals Task Force led by our Vice President, Operations, Chief Financial Officer and in-house Counsel, and a team of subject matter experts from relevant functions such as purchasing, quality assurance, manufacturing and environmental health and safety. The team of subject matter experts is responsible for implementing our conflict minerals compliance strategy and is led by our QA Manager, who acts as the conflict minerals program Manager. Senior management is briefed about the results of our due diligence efforts on a regular basis. 6.2.4. Supplier Engagement With respect to the OECD requirement to strengthen engagement with suppliers, we have diligently followed-up with our suppliers and conducted outreach and archived the received supplier responses to our RCOI. Feedback from this engagement has allowed us to render the conclusions and statement annotated in this report. 6.2.5. Escalation Procedure Sigma has established a Conflict Minerals Policy and a Supplier Code of Conduct, which are posted on our website. The Supplier Code of Conduct publishes a mechanism for escalating any issues and concerns. We also created follow-up processes (including e-mail communication) to identify and escalate any identified issues associated with non-responsive or problematic responses to our RCOI. 6.2.6. Maintain records Sigma has established our due diligence compliance process and set forth documentation and record maintenance mechanism to ensure the retaining of relevant documentation in a structured electronic database. 6.3. Steps to be taken to mitigate risk and maturing due diligence program As we move towards developing our due diligence program, we intend to take the following steps to continue to mitigate any possible risk that the necessary conflict minerals in our products could benefit armed groups in the DRC or adjoining countries: • Enhance supplier communication, training and escalation process to improve due diligence data accuracy and completion. • Continue to influence additional smelters to obtain CFS status through our supply chain, where possible. 7. Identify and assess risk in the supply chain Because of our diverse locations, the breath and complexity of our products and the constant evolution of our supply chain, it is difficult to identify the minerals from our direct suppliers. We have identified 9 direct suppliers for our products. We received all 9 responses to our request for information. We have relied on these supplier’s responses to provide us with information about the source of conflict minerals contained in the components supplied to us. Our direct suppliers are similarly reliant upon information provided by their suppliers. 8. Design and Implement a Strategy to Respond to Risks Sigma will work with suppliers who are sourcing from non-conflict free smelters to move towards using Conflict Free smelters within a reasonable time frame. The time frame will be dependent on the criticality of the specific part and the availability of alternative suppliers. 9. Carry out Independent Third Party Audit of Supply Chain Due Diligence at Identified Points in the Supply Chain Sigma does not have a direct relationship with 3TG smelters and refiners, nor do we perform direct audits of these entities that provide our supply chain the 3TG. However, we do rely upon the industry (for example, EICC and CFSI) efforts to influence smelters and refineries to get audited and certified through CFSI’s CFS program. 10. Report on supply chain due diligence and Results In addition to this report, for further information about our supply chain conflict minerals policy, including our approach for supply chain due diligence and supplier expectation, please see: www.sigmadesigns.com under "About Sigma" in "Investors-Corporate Governance". 10.1. Due Diligence Process We conducted a survey of the active suppliers described above using the template developed jointly by the companies of Electronic Industry Citizenship Coalition® (EICC®) and The Global e-Sustainability Initiative (GeSI), known as the CFSI Reporting Template (the "Template"). The Template was developed to facilitate disclosure and communication of information regarding smelters that provide material to a company’s supply chain. It includes questions regarding a company’s conflict-free policy, engagement with its direct suppliers, and a listing of the smelters the company and its suppliers use. In addition, the template contains questions about the origin of conflict minerals included in their products, as well as supplier due diligence. Written instructions and recorded training illustrating the use of the tool is available on CFSI’s website. The Template is being widely adopted by many companies in their due diligence processes related to conflict minerals. 10.2. Survey Responses Sigma elected to survey our entire known component and outsourced manufacturing (OEM, ODM, CM) supply chain, which consisted of 9 suppliers. Sigma has created and maintained a database of this information. A copy of the declared sources of material has been included as part of this filing. The declared sources represent a summary of all available information, which has been declared by our suppliers in response to RCOI. 10.3. Efforts to determine country of origin of mine or 3TG Tracing materials back to their mine of origin is a complex aspect of responsible sourcing in our supply chain. By adopting the methodology outlined by the CFSI’s joint industry programs and outreach initiatives and requiring that our suppliers conform with the same standards that meets the OECD guidelines, and reporting to us using the Template, we have determined that the smelters and refiners we gathered from our supply chain shall represent the most reasonable known mine of origin information available. Through this industry joint effort, we made a reasonable determination of the mines or locations of origin of the 3TG in our supply chain. Sigma also requested that all of our suppliers support the initiative by following the sourcing initiative and working to align their declared sources with the “Known” and “Conflict Free” lists of sourced metals. 10.4. Smelters or Refiners Identified At Sigma, we adopted the CFSI’s industry approach and traced back the origin of 3TG by identifying smelters, refineries or recyclers and scrap supplier sources. Sigma leveraged CFSI and its CFS program to trace the mine of origin of the 3TG to its ore level. The CFS program audits smelters and refineries to ensure that all certified smelters and refineries only use the ones that are conflict free from the DRC and covered countries. As the result of our due diligence survey, we have gathered 169 smelters and refineries names from our supply chain. Of those, 130 smelters and refineries are identified as CFSI’s known smelters and refineries, and 39 smelters and refineries are not validated or verified. Among these 169 smelters and refineries, 130 are on the list of CFSI's certified Conflict Free Smelters (CFS) list and considered to be conflict free, and with respect to the other 39, the CFSI has not provided an opinion as whether or not the minerals procured from these smelters and refineries originate from the DRC or surrounding countries. Set forth below is the list of CFSI certified conflict free smelters identified by our supply chain so far and their country of origin. Currently identified Conflict Free Smelters by CFSI and country of origin identified by Sigma supply chain: Metal (*) Smelter Name (*) Smelter Country (*) Smelter ID Source of Smelter ID Number Tantalum A&M Minerals Limited UNITED KINGDOM Tantalum Companhia Industrial Fluminense BRAZIL Tantalum Exotech Inc. UNITED STATES CID000456 CFSI Tantalum Ethiopian Minerals Development Share Company ETHIOPIA Tantalum F&X Electro-Materials Ltd. CHINA CID000460 CFSI Tantalum Fujian Nanping Ta/Nb Ltd. CHINA Tantalum Global Advanced Metals UNITED STATES CID000564 CFSI Tantalum H.C. Starck Group GERMANY CID000654 CFSI Tantalum JiuJiang JinXin Nonferrous Metals Co. Ltd. CHINA CID000914 CFSI Tantalum Jiangxi Yichun Ta/Nb Ltd. CHINA Tantalum Metal Do Co. Ltd. JAPAN Tantalum Mitsui Mining & Smelting JAPAN CID001192 CFSI Tantalum NEC Tokin Electronics(Thailand)Co.,Ltd. THAILAND Tantalum Ningxia Orient Tantalum Industry Co., Ltd. CHINA CID001277 CFSI Tantalum Solikamsk Metal Works RUSSIAN FEDERATION CID001769 CFSI Tantalum Talison Minerals Pty Ltd AUSTRALIA Tantalum Taki Chemicals JAPAN CID001869 CFSI Tantalum Ulba KAZAKHSTAN CID001969 CFSI Tin AIM CANADA Tin Alpha UNITED STATES CID000292 CFSI Tin CV Duta Putra Banka INDONESIA 2IDN003 CMRT Rev 2.03a Tin CV JusTindo INDONESIA 2IDN004 CMRT Rev 2.03a Tin CV Makmur Jaya INDONESIA 2IDN005 CMRT Rev 2.03a Tin CV Nurjanah INDONESIA 2IDN006 CMRT Rev 2.03a Tin CV Serumpun Sebalai INDONESIA CID000313 CFSI Tin CV United Smelting INDONESIA CID000315 CFSI Tin CNMC (Guangxi) PGMA Co. Ltd. CHINA CID000278 CFSI Tin Cooper Santa BRAZIL CID000295 CFSI Tin EM Vinto BOLIVIA CID000438 CFSI Tin Feinhütte Halsbrücke GmbH GERMANY Tin Fenix Metals POLAND CID000468 CFSI Tin Gejiu Non-Ferrous Metal Processing Co. Ltd. CHINA CID000538 CFSI Tin Gejiu Zi-Li CHINA CID000555 CFSI Tin Gold Bell Group CHINA 2CHN013 CMRT Rev 2.03a Tin Huichang Jinshunda Tin Co. Ltd CHINA CID000760 CFSI Tin Jean Goldschmidt International BELGIUM Tin Jiangxi Nanshan CHINA CID000864 CFSI Tin Kai Unita Trade Limited Liability Company CHINA CID000942 CFSI Tin Linwu Xianggui Smelter Co CHINA CID001063 CFSI Tin Liuzhou China Tin CHINA CID001070 CFSI Tin Malaysia Smelting Corporation (MSC) MALAYSIA CID001105 CFSI Tin Materials Eco-Refining CO.,LTD JAPAN Tin Metallo Chimique BELGIUM CID001143 CFSI Tin Mineração Taboca S.A. BRAZIL CID001173 CFSI Tin Minmetals Ganzhou Tin Co. Ltd. CHINA CID001179 CFSI Tin Minsur PERU CID001182 CFSI Tin Mitsubishi Materials Corporation JAPAN CID001191 CFSI Tin Nathan Trotter & Co UNITED STATES Tin NGHE TIN NON-FERROUS METAL VIET NAM Tin Nihon Kagaku Sangyo Co., Ltd JAPAN Tin Novosibirsk Integrated Tin Works RUSSIAN FEDERATION CID001305 CFSI Tin OMSA BOLIVIA CID001337 CFSI Tin PT Alam Lestari Kencana INDONESIA 2IDN023 CMRT Rev 2.03a Tin PT Artha Cipta Langgeng INDONESIA CID001399 CFSI Tin PT Babel Inti Perkasa INDONESIA CID001402 CFSI Tin PT Babei Surya Alam Lestari INDONESIA 2IDN026 CMRT Rev 2.03a Tin PT Banka Kudai Tin INDONESIA 2IDN027 CMRT Rev 2.03a Tin PT Bangka Putra Karya INDONESIA CID001412 CFSI Tin PT Banka Timah Utama Sejahtera INDONESIA 2IDN029 CMRT Rev 2.03a Tin PT Belitung Industri Sejahtera INDONESIA CID001421 CFSI Tin PT BilliTin Makmur Lestari INDONESIA 2IDN031 CMRT Rev 2.03a Tin PT Bukit Timah INDONESIA CID001428 CFSI Tin PT DS Jaya Abadi INDONESIA CID001434 CFSI Tin PT Eunindo Usaha Mandiri INDONESIA CID001438 CFSI Tin PT Fang Di MulTindo INDONESIA 2IDN034 CMRT Rev 2.03a Tin PT HP Metals Indonesia INDONESIA 2IDN035 CMRT Rev 2.03a Tin PT Koba Tin INDONESIA 2IDN036 CMRT Rev 2.03a Tin PT Mitra Stania Prima INDONESIA CID001453 CFSI Tin PT Prima Timah Utama INDONESIA CID001458 CFSI Tin PT REFINED BANGKA TIN INDONESIA CID001460 CFSI Tin PT Sariwiguna Binasentosa INDONESIA CID001463 CFSI Tin PT Stanindo Inti Perkasa INDONESIA CID001468 CFSI Tin PT Sumber Laya Indah INDONESIA 2IDN041 CMRT Rev 2.03a Tin PT Tambang Timah INDONESIA CID001477 CFSI Tin PT Timah INDONESIA CID001482 CFSI Tin PT Tinindo Inter Nusa INDONESIA CID001490 CFSI Tin PT Yinchendo Mining Industry INDONESIA 2IDN045 CMRT Rev 2.03a Tin Taicang City Nancang Metal Meterial Co.,Ltd JAPAN Tin Thaisarco THAILAND CID001898 CFSI Tin White Solder Metalurgia e Mineração Ltda. BRAZIL CID002036 CFSI Tin Yunnan Tin Company, Ltd. CHINA CID002180 CFSI Tin Yunnan Chengfeng Non-ferrous Metals Co.,Ltd. CHINA CID002158 CFSI Gold Aida Chemical Industries Co. Ltd. JAPAN CID000019 CFSI Gold Allgemeine Gold-und Silberscheideanstalt A.G. GERMANY CID000035 CFSI Gold Almalyk Mining & Metallurgical Complex (AMMC) UZBEKISTAN CID000041 CFSI Gold Argor-Heraeus SA SWITZERLAND CID000077 CFSI Gold Asahi Pretec Corporation JAPAN CID000082 CFSI Gold Asaka Riken Co Ltd JAPAN CID000090 CFSI Gold Caridad MEXICO CID000180 CFSI Gold CCR Refinery – Glencore Canada Corporation CANADA CID000185 CFSI Gold Chugai Mining JAPAN CID000264 CFSI Gold Codelco CHILE 1CHL014 CMRT Rev 2.03a Gold Daejin Indus Co. Ltd KOREA, REPUBLIC OF CID000328 CFSI Gold DaeryongENC KOREA, REPUBLIC OF CID000333 CFSI Gold Do Sung Corporation KOREA, REPUBLIC OF CID000359 CFSI Gold Dowa JAPAN CID000401 CFSI Gold Eco-System Recyclihg Co., Ltd. JAPAN CID000425 CFSI Gold Heraeus Ltd. Hong Kong HONG KONG CID000707 CFSI Gold Heraeus Precious Metals GmbH & Co. KG GERMANY CID000711 CFSI Gold Hwasung CJ Co. Ltd KOREA, REPUBLIC OF CID000778 CFSI Gold Ishifuku Metal Industry Co., Ltd. JAPAN CID000807 CFSI Gold Jiangxi Copper Company Limited CHINA CID000855 CFSI Gold Johnson Matthey Inc UNITED STATES CID000920 CFSI Gold Johnson Matthey Ltd CANADA CID000924 CFSI Gold JX Nippon Mining & Metals Co., Ltd. JAPAN CID000937 CFSI Gold Kennecott Utah Copper LLC UNITED STATES CID000969 CFSI Gold Kojima Chemicals Co., Ltd JAPAN CID000981 CFSI Gold Korea Metal Co. Ltd KOREA, REPUBLIC OF CID000988 CFSI Gold LS-NIKKO Copper Inc. KOREA, REPUBLIC OF CID001078 CFSI Gold Materion UNITED STATES CID001113 CFSI Gold Matsuda Sangyo Co., Ltd. JAPAN CID001119 CFSI Gold Metalor Technologies (Hong Kong) Ltd HONG KONG CID001149 CFSI Gold Metalor Technologies SA SWITZERLAND CID001153 CFSI Gold Metalor USA Refining Corporation UNITED STATES CID001157 CFSI Gold Mitsubishi Materials Corporation JAPAN CID001188 CFSI Gold Mitsui Mining and Smelting Co., Ltd. JAPAN CID001193 CFSI Gold Navoi Mining and Metallurgical Combinat UZBEKISTAN CID001236 CFSI Gold Nihon Material Co. LTD JAPAN CID001259 CFSI Gold Ohio Precious Metals, LLC UNITED STATES CID001322 CFSI Gold Pan Pacific Copper Co. LTD JAPAN CID000937 CFSI Gold Rand Refinery (Pty) Ltd SOUTH AFRICA CID001512 CFSI Gold Royal Canadian Mint CANADA CID001534 CFSI Gold Sabin Metal Corp. UNITED STATES CID001546 CFSI Gold SAMWON METALS Corp. KOREA, REPUBLIC OF CID001562 CFSI Gold SEMPSA Joyería Platería SA SPAIN CID001585 CFSI Gold Shandong Zhaojin Gold & Silver Refinery Co. Ltd. CHINA CID001622 CFSI Gold So Accurate Refining Services UNITED STATES CID001754 CFSI Gold Solar Applied Materials Technology Corp. TAIWAN CID001761 CFSI Gold Sumitomo Metal Mining Co., Ltd. JAPAN CID001798 CFSI Gold Tanaka Kikinzoku Kogyo K.K. JAPAN CID001875 CFSI Gold The Refinery of Shandong Gold Mining Co. Ltd. CHINA CID001916 CFSI Gold Tokuriki Honten Co., Ltd JAPAN CID001938 CFSI Gold Torecom KOREA, REPUBLIC OF CID001955 CFSI Gold Umicore SA Business Unit Precious Metals Refining BELGIUM CID001980 CFSI Gold United Precious Metal Refining, Inc. UNITED STATES CID001993 CFSI Gold Valcambi SA SWITZERLAND CID002003 CFSI Gold Western Australian Mint trading as The Perth Mint AUSTRALIA CID002030 CFSI Gold Xstrata Canada Corporation CANADA CID000185 CFSI Gold YAMAMOTO PRECIOUS METAL CO., LTD. JAPAN CID002100 CFSI Gold Yantai Zhaojin Kanfort Precious Metals Inc. CHINA Gold Yokohama Metal Co Ltd JAPAN CID002129 CFSI Gold Zhongyuan Gold Smelter of Zhongjin Gold Corp. CHINA CID002224 CFSI Tungsten Allied material Corp. JAPAN CID000004 CFSI Tungsten A.L.M.T. Corp. JAPAN CID000004 CFSI Tungsten Chaozhou Xianglu Tungsten Industry Co Ltd. CHINA CID000218 CFSI Tungsten China Minmetals Nonferrous Metals Co. Ltd. CHINA 4CHN003 CMRT Rev 2.03a Tungsten Chongyi Zhangyuan Tungsten Co Ltd CHINA CID000258 CFSI Tungsten FUJIAN JINXIN TUNGSTEN CO.,LTD CHINA CID000499 CFSI Tungsten Ganzhou Grand Sea W & Mo Group Co Ltd CHINA CID000524 CFSI Tungsten Ganzhou Huaxing Tungsten Products Co., Ltd. CHINA CID000875 CFSI Tungsten Ganzhou Non-ferrous Metals Smelting Co., Ltd. CHINA CID000868 CFSI Tungsten Ganzhou Seadragon W&Mo Co,.Ltd. CHINA CID002494 CFSI Tungsten Ganzhou sinda W&Mo Co.,Ltd CHINA CID000524 CFSI Tungsten Global Tungsten & Powders Corp. UNITED STATES CID000568 CFSI Tungsten Guangdong Xianglu Tungsten Industry Co., Ltd. CHINA CID000218 CFSI Tungsten HC Starck GmbH GERMANY CID000683 CFSI Tungsten Hitachi Ltd. JAPAN Tungsten Hunan Nonferrous Smelting & Concentrating Co. CHINA CID000769 CFSI Tungsten Jiangxi Rare Earth & Rare Metals Tungsten Corp. CHINA CID000868 CFSI Tungsten Jiangxi Tungsten Industry Group Co Ltd CHINA CID002317 CFSI Tungsten Kennametal Huntsville UNITED STATES CID000105 CFSI Tungsten Nanchang Cemented Carbide LLC CHINA Tungsten TaeguTec KOREA, REPUBLIC OF Tungsten Wolfram Bergbau und Hutten AG AUSTRIA CID002044 TI-CMC Member Tungsten Wolfram Company CJSC RUSSIAN FEDERATION CID002047 CFSI Tungsten Xiamen Golden Egret Special Alloy Co. Ltd. CHINA Tungsten Xiamen Honglu Tungsten Molybdenum Co., Ltd. CHINA Tungsten Xiamen Tungsten Co., Ltd CHINA CID002082 CFSI
